ITEMID: 001-90828
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: DÖGÜŞ AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: The applicants, Mr Mehmet Dögüş, Ms Ayşe Dögüş, Mr Veysel Dögüş, Ms Saadet Seyhan (Dögüş) and Ms Safiye Dögüş, are Turkish nationals who were born in 1972, 1966, 1976, 1965 and 1944, respectively, and live in Adana. They were represented before the Court by Mr M. Çinkılıç, a lawyer practising in Adana.
On 8 February 2001 the applicants' plot of land of 652 m² located in the Yüreğir district of Adana was expropriated by a decision of the Adana Governor's office for the construction of a school.
The applicants were paid 10,000,000 Turkish liras (TRL) per square metre of their land as compensation.
On 1 May 2001 the applicants brought an action before the Adana Civil Court for additional compensation.
On 20 November 2001 the Adana Civil Court partially granted the applicants' request after having obtained two expert reports on the value of the land.
On 29 April 2002 the Court of Cassation quashed the judgment of the Adana Civil Court and remitted the case to that court for a revaluation of the land.
On 23 January 2003 the Adana Civil Court partially granted the applicants' request in the light of additional expert reports.
On 15 April 2003 the Court of Cassation quashed the judgment of the Adana Civil Court once again due to the lack of clarity of the expert reports and requested the revaluation of the land.
On 28 October 2003 the Adana Civil Court awarded the applicants additional compensation of TRL 4,171,940,000 on the basis of additional expert reports, plus interest at the statutory rate, running from 10 April 2001.
On 29 March 2004 the Court of Cassation upheld the judgment of the first-instance court.
On 2 July 2004 the administration paid the applicants TRL 13,826,638,792 in additional compensation, together with interest.
